Title: To Thomas Jefferson from J. P. P. Derieux, 11 December 1802
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            Monsieur
            Hampton Ce 11. Decem. 1802.
          
          Les bontés de pere dont vous avés eu la bonté de m’honorer depuis que je suis dans ce pays, jointes encore a la derniere preuve que vous venés de m’en donner, me pénétrent d’une trop grande reconnaissance pour que la crainte de vous importuner puisse L’emporter sur mon empressement a satis faire ce sentiment. J’ai reçu ce matin les 25. $. que vous avés chargé Mr. G Jefferson de me faire remettre; et comme cette somme m’etoit plus que Suffisante, j’en ay envoyé la moitié à ma malheureuse famille en Greenbrier, qui en avoit autant bésoin que moi. Permettés moi, Monsieur d’esperer, en m’éloignant de tout ce que j’ai de plus cher au monde, que vous Lui accorderés toujours votre protection, vous priant d’etre persuadé que la reconnaissance de ma famille pour tant de Bontés ne finira qu’avec leur existance.
          Le Pilote est actuellement a Bord et n’attend plus que Le premier bon vent pour nous mettre en Mer.
          J’ai L’honneur d’être dans les sentiments les plus respectueux et La reconnaissance La plus étendue.
          Monsieur Votre trés humble et trés obeissant Serviteur
          
            P. Derieux
          
         
      Editors’ Translation  
          
            
              Sir
              Hampton, 11 Dec. 1802
            
            The fatherly kindnesses you have bestowed on me since my arrival in this country, followed by this latest gesture fill me with such deep gratitude that the fear of disturbing you cannot outweigh my eagerness to express my feelings. This morning I received the 25 dollars you entrusted to Mr. G. Jefferson for me, and since the sum was more than sufficient, I sent half to my unfortunate family in Greenbrier, whose need is as great as mine. As I sail away from those who are dearest to me in the world, allow me, Sir, to hope that you will always protect them and to assure you that my family’s gratitude for so much goodness will last as long as they live.
            The ship’s captain is now on board and merely awaits the first good wind to set sail.
            I have the honor of feeling the deepest respects and the most lasting gratitude.
            I am your most humble and obedient servant.
            
              P. Derieux
            
          
        